United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2817
                                   ___________

Sebastian Rucci,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
The City of Pacific,                    *
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: December 13, 2002

                               Filed: May 1, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, RILEY, and SMITH, Circuit Judges.
                         ___________

RILEY, Circuit Judge.

       Sebastian Rucci (Rucci) filed a complaint in the District Court for the Eastern
District of Missouri, requesting that the district court declare Rucci’s real estate
unzoned and exempt from any zoning regulations of the City of Pacific (City) and
enjoin the City from refusing to process and approve subdivision plans for the
property. The City moved to dismiss the complaint for failure to state a claim for
which relief can be granted. The district court1 granted the City’s motion to dismiss,
finding Rucci’s property retained the prior zoning classification imposed by the
county. Rucci appeals. Because we find Rucci’s property retained the county’s
zoning classification, we affirm the district court’s dismissal.

I.    BACKGROUND
      Rucci is a resident of Ohio and is the equitable owner of 18.36 acres of land
located in Franklin County, Missouri. In 1997, the City annexed Rucci’s property.
Before annexation, Franklin County zoned Rucci’s property as a Suburban
Development District (SDD). Since annexation, the record does not indicate the City
adopted its own zoning ordinance for Rucci’s property.

       On April 10, 2002, Rucci submitted plans to the City to subdivide his property
into a subdivision named Pacific Heights. The Pacific Heights subdivision plans
called for Rucci’s property to be divided into sixty-two separate lots. A letter
accompanying the plans contended Rucci’s property was exempt from City
regulations, because the City had not adopted a zoning ordinance for Rucci’s
property under the procedures established in the Missouri Revised Statutes,
§§ 89.010-89.140 (2000). The City denied Rucci’s request to subdivide the property,
arguing Rucci’s property was already zoned with the previous Franklin County SDD
zoning. To subdivide the land, the City claimed Rucci must first seek rezoning.

       Six days after the City rejected Rucci’s subdivision proposal, Rucci brought
this action. Rucci requested the district court enjoin the City “from refusing to
process and approve the preliminary plans, improvement plans and record plat . . . for
Pacific Heights.” Rucci also requested a judgment declaring Rucci’s property
unzoned, exempt from the City’s zoning regulations and otherwise in compliance


      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
                                         -2-
with all of the City’s regulations. The district court denied relief because Rucci’s
property retained the SDD zoning classification previously imposed by Franklin
County.

II.     DISCUSSION
        We review a district court’s dismissal for failure to state a claim de novo.
Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). When considering
a motion to dismiss, we take the complaint’s material allegations as true and liberally
construe the complaint in the plaintiff’s favor. Id.; see also Jenkins v. McKeithen,
395 U.S. 411, 421-22 (1969). “[A] complaint should not be dismissed for failure to
state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts
in support of his claim which would entitle him to relief.” Conley v. Gibson, 355
U.S. 41, 45-46 (1957); see also DuBois v. Ford Motor Credit Co., 276 F.3d 1019,
1022 (8th Cir. 2002).

       Today we face a quintessential question of state and local law, the application
of local government real estate zoning laws. Although the Missouri courts could
better interpret their own zoning laws, we forge ahead with our best effort.

       Under our diversity jurisdiction, when interpreting Missouri law, we are bound
by the decisions of the Missouri Supreme Court. Cassello v. Allegiant Bank, 288
F.3d 339, 340 (8th Cir. 2002). If the Missouri Supreme Court has not addressed the
issue before us, we must ascertain what rule the Missouri Supreme Court would
apply. Id. When determining what the Missouri Supreme Court would do, we often
turn to the decisions of the Missouri Court of Appeals for guidance. Id.

     The Missouri Supreme Court has not specifically addressed the issue before us.
However, referring to the zoning statutes, §§ 89.010 to 89.140, Mo. Rev. Stat., the
Missouri Supreme Court noted, in passing and without analysis, that property
annexed by a city entered the city as unzoned property. State ex rel. Holiday Park,

                                           -3-
Inc. v. City of Columbia, 479 S.W.2d 422, 424-25 (Mo. 1972). Although the
Missouri Supreme Court said Holiday Park’s property “came into the City of
Columbia as unzoned land,” the court focused on whether Columbia properly
exercised its zoning power by adopting an interim zoning ordinance, not whether the
property retained any zoning classification previously imposed by Boone County, the
county in which Holiday Park’s property resided. The opinion does not indicate
whether Boone County had zoning regulations applicable to the property before
Columbia’s annexation.

      In interpreting Holiday Park, the Missouri Court of Appeals later recognized
Boone County had not adopted county zoning regulations until 1973, a year after the
Missouri Supreme Court decided Holiday Park. See Slate v. Boone County Bd. of
Adjustment, 810 S.W.2d 361, 362 (Mo. Ct. App. 1991). Because the property in
Holiday Park was apparently unzoned before the City of Columbia annexed it, the
Missouri Supreme Court was not faced with the same issue now before us.

       Without Missouri Supreme Court direction, we turn to the Missouri Court of
Appeals for guidance. In Dahman v. City of Ballwin, 483 S.W.2d 605 (Mo. Ct. App.
1972), the Missouri Court of Appeals confronted our issue in determining the voting
requirements to pass a zoning ordinance. The voting requirements at issue in
Dahman depended on the subject property retaining the county’s zoning classification
after city annexation. The Missouri Court of Appeals concluded annexed property
retains a previously imposed county zoning classification and this retention does not
unduly infringe the annexing city’s powers. “Such an interpretation . . . brings about
a just and reasonable result.” Id. at 611. The Dahman court reasoned:

      The annexing city is being deprived of nothing. It still maintains the
      legal control permitted by statute. Likewise, the annexing city is not
      being forced to abide by a course of conduct prescribed by a sister
      branch of government. There is actually no change in the sovereign


                                         -4-
      power. The state is the sovereign. There is merely a change in the
      administration of that power from one branch of the state to another.

Id. Dahman clearly and persuasively holds that an annexed parcel of land in Missouri
retains a county’s zoning classification until the classification is altered by the
annexing city. See id.

       Rucci contends Dahman no longer represents Missouri law. Rucci argues the
Missouri General Assembly repealed Dahman when in 1991 it adopted section 89.191
of the Missouri Revised Statutes. Section 89.191 provides:

      Whenever any city . . . located in a county of the first class with a charter
      form of government annexes any unincorporated territory, the zoning
      classification of the annexed territory shall remain the same as it was
      prior to the annexation, unless the zoning classification is affirmatively
      changed through the regular rezoning procedures used by the annexing
      city . . . .

Mo. Rev. Stat. § 89.191 (emphasis added). Generally, the intent of a statute is
derived from the statute’s plain, ordinary meaning. Missouri v. Rowe, 63 S.W.3d
647, 650 (Mo. 2002) (en banc).

       The City’s annexation of Rucci’s property falls within the plain meaning of
section 89.191. First, the City is located in a county of the first class with a charter
form of government. The City is partially located in St. Louis County, Missouri. St.
Louis County is a first class county with a charter form of government. Second, the
City annexed any property when it annexed Rucci’s property. Although Rucci’s
property is located in Franklin County, section 89.191 does not limit its application
to property located in a first class county. Because the City is located in a first class
county with a charter form of government and Rucci’s property is any unincorporated
territory, section 89.191 applies. Therefore, in our best judgment, section 89.191
does not change the reasoning or the result of Dahman, but actually supports Dahman.

                                           -5-
III.   CONCLUSION
       Before the City annexed Rucci’s property, Franklin County imposed a zoning
classification of SDD upon Rucci’s property. Following annexation, Rucci’s property
retained the SDD zoning classification. The SDD zoning classification remains in
effect until the City rezones the property. Dahman, 483 S.W.2d at 611; see also Mo.
Rev. Stat. § 89.191. Since Rucci’s property is neither unzoned nor exempt from the
City’s zoning regulations, Rucci’s complaint failed to state a claim.

      Finding no error, discussion of Rucci’s other arguments have no precedential
value. See 8th Cir. R. 47B.

       For the foregoing reasons, we affirm the district court’s dismissal.

       A true copy.

             Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -6-